MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 10 2020, 9:00 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kelly Starling                                           Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General
Indianapolis, Indiana
                                                         Justin F. Roebel
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

C.D.,                                                    September 10, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         20A-JV-436
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Petitioner                                      Marilyn Moore, Judge
                                                         The Honorable
                                                         Geoffrey Gaither, Magistrate
                                                         Trial Court Cause No.
                                                         49D09-1907-JD-876



Vaidik, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-JV-436 | September 10, 2020        Page 1 of 4
                                           Case Summary
[1]   C.D. appeals the juvenile court’s true finding that he committed what would be

      Level 6 felony battery against a public-safety official if committed by an adult,

      arguing that the court erred by admitting certain evidence. We affirm.



                             Facts and Procedural History
[2]   On July 26, 2019, Indianapolis Metropolitan Police Department officers took

      fourteen-year-old C.D. into custody and handcuffed him because they believed

      he possessed or had recently possessed a handgun. After he was handcuffed, an

      officer asked C.D. to sit down, but he refused to do so, yanked his arm away,

      and told the officer to “get his hands off of him.” Tr. p. 17. A second officer

      assisted, and they were able to “place [C.D.] on the ground.” Id. After he was

      on the ground, C.D., who was “belligerent and argumentative,” “purposely”

      and “forcefully” “cock[ed]” his leg back and “struck” the second officer in the

      foot with the heel of his foot. Id. at 17, 18.


[3]   The State filed a petition alleging that C.D. was a delinquent child for

      committing what would be Level 6 felony battery against a public-safety official

      if committed by an adult for “stomping” on the officer’s foot.1 Appellant’s App.

      Vol. II p. 17. At the fact-finding hearing, C.D. asked the trial court to exclude




      1
        The State also alleged that C.D. committed what would be Class A misdemeanor carrying a handgun
      without a license and Class A misdemeanor dangerous possession of a firearm if committed by an adult, but
      it dismissed these charges before the fact-finding hearing.

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-436 | September 10, 2020              Page 2 of 4
      evidence of what happened after he was taken into custody, i.e., his alleged

      battery against the officer, arguing that the officers did not have reasonable

      suspicion to seize him. The court admitted the evidence and entered a true

      finding for battery against a public-safety official.


[4]   C.D. now appeals.



                                 Discussion and Decision
[5]   C.D. contends that his seizure was unreasonable under Article 1, Section 11 of

      the Indiana Constitution because the officers “did not have information to

      believe [he] committed a crime” and that therefore the juvenile court should

      have excluded the evidence of what happened after he was taken into custody,

      i.e., his alleged battery against the officer. Appellant’s Br. p. 11. However, even

      if C.D. was illegally seized in violation of Article 1, Section 11, he is not

      entitled to any relief.


[6]   In C.P. v. State, this Court held that if a suspect commits a “new and distinct”

      crime in response to an illegal search or seizure by law enforcement, evidence

      of that new crime is admissible under the new-crime exception to the

      exclusionary rule under the Indiana Constitution. 39 N.E.3d 1174, 1183 (Ind.

      Ct. App. 2015), trans. denied; see also Wright v. State, 108 N.E.3d 307, 314 (Ind.

      2018) (acknowledging this Court’s adoption of the new-crime exception in

      C.P.); K.C. v. State, 84 N.E.3d 646, 650 (Ind. Ct. App. 2017) (rejecting the

      juvenile’s argument that C.P. was wrongly decided), trans. denied. We noted that


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-436 | September 10, 2020   Page 3 of 4
      if evidence that a suspect committed a new crime in response to an illegal

      search or seizure was excluded, then “‘suspects could shoot the arresting

      officers without risk of prosecution.’” C.P., 39 N.E.3d at 1181 (quoting United

      States v. Pryor, 32 F.3d 1192, 1196 (7th Cir. 1994)).


[7]   C.D. acknowledges this Court’s opinion in C.P. but asks us to make an

      “exception” when the accused is a juvenile and “no harm or injury [is] caused

      by the juvenile’s response.” Appellant’s Br. pp. 18, 21. C.D. then argues this

      exception would apply here because he is a juvenile and the officer did not

      testify that he “experienced any pain or harm as a result of his foot being struck

      by C.D.’s foot.” Id. at 22. We decline to narrow the new-crime exception. First,

      any physical attack on a police officer has the potential to harm the officer, even

      if no harm is ultimately inflicted. And second, any physical attack on a police

      officer can lead to responsive force by the officer, which could easily escalate

      the encounter into something much more serious. Because the juvenile court

      properly admitted the officer’s testimony that C.D. “forcefully” stomped on his

      foot, we affirm the true finding for battery against a public-safety official.


[8]   Affirmed.


      Bailey, J., and Baker, Sr.J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-JV-436 | September 10, 2020   Page 4 of 4